Citation Nr: 0326927	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-23 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) for service-connected asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from April 1961 to August 
1981.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Huntington, West Virginia.  The 
asthma issue was previously before the Board in May 2000 and 
the extraschedular rating was remanded for additional 
adjudication.  In that decision the Board granted a 30 
percent schedular rating for asthma.  The RO has since 
determined that referral to the VA Director of Compensation 
and Pension Services was not warranted.  This issue was then 
returned to the Board.

While the case was undergoing development, a total rating 
based on individual unemployability was granted.


FINDING OF FACT

The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected asthma, so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asthma, on an extraschedular basis have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, and the supplemental statements of the 
case have successively notified of the evidence that served 
as the basis for the denial of an increased rating for 
asthma, the subsequent grant of a 30 percent rating, and the 
evidence necessary for a rating in excess of 30 percent on an 
extraschedular basis, and they were furnished the pertinent 
laws and regulations governing this claim and the reasons for 
the determinations.  Further information was contained in the 
Board's most recent remand in March 2003.  Thus, the Board 
finds that they have been given sufficient notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by the July 2000 and March 2003 letters 
soliciting information and/or evidence, have been afforded an 
opportunity to submit such information and evidence.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The Board finds 
that all necessary development has been accomplished.  The RO 
collected medical records from all health care providers 
identified by the veteran, , all of which has been associated 
with the claims file.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  He was given the opportunity to appear and testify 
before a RO hearing officer and Member of the Board to 
advance any and all arguments in favor of his claim.  The RO 
has regularly undertaken efforts to assist him throughout the 
claims process by obtaining evidence necessary to 
substantiate his claim, to include affording him 
comprehensive VA examinations, all of which have been 
associated with the claims file.  Neither the veteran nor his 
representative has identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.

In the March 2003 letter, the RO informed the veteran and his 
representative of what information and evidence the VA still 
needed from the veteran; what the VA would do to help with 
his claim; and when and where he should send the information 
or evidence.  In addition, the letter informed the veteran 
that the VA would make reasonable efforts to help him obtain 
medical records necessary to support his claim, if he signed 
forms authorizing the VA to request them from the person or 
agency that had them.  As there is no additional evidence 
that needs to be obtained, there is no need for any more 
specific notice to the veteran than has already been 
provided.  See e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what he 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the claim is ready for appellate 
review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The RO has provided and discussed the provisions of 38 C.F.R. 
§ 3.321 and determined such criteria had not been met for the 
purpose of referral of the veteran's case to the Director for 
review.  It is noted that in the decision which granted the 
30 percent schedular rating, there was discussion as to why a 
higher schedular rating was not warranted.  That matter has 
been resolved, and the discussion herein is solely on an 
extraschedular basis.

Historically, service connection for asthma was originally 
granted by rating action of December 1981, and a 10 percent 
rating was assigned.  In May 2000 the Board assigned a 30 
percent rating.  An August 2000 rating decision implemented 
the Board's decision, assigning a 30 percent evaluation to 
the service-connected asthma, which has continued to the time 
of this current claim. 

In support of the veteran's 1996 claim for increase are VA 
outpatient records from October 1995 and November 1995 which 
show that the veteran was seen with a history of asthma.  On 
one occasion he was evaluated for non-radiating pain in the 
chest with coughing and movement, after injuring his chest in 
a fall.  On examination, the sternum was tender to palpation 
and the chest was clear.  An x-ray suggested a benign lesion.  
The diagnostic impression included musculoskeletal injury.

On a VA examination in February 1996, the veteran complained 
of frequent attacks of upper respiratory infection, wheezing, 
and dry cough.  He reported shortness of breath aggravated by 
exertion and walking more than 50 yards, or climbing stairs.  
On examination, the chest was nontender and symmetrical and 
not restricted in expansion.  The lungs were clear to 
percussion and auscultation.  There were no rales or 
wheezing, but some dyspnea on exertion was reported by the 
veteran.  The diagnoses included bronchial asthma.

At an RO hearing in October 1996, the veteran testified that 
he used inhalers and over the counter pills for his asthma 
which gave him relief.  He had problems with walking up hills 
and he could not do physical labor.  He also had problems in 
colder weather or very hot and humid weather.  He testified 
that the asthma caused him employment problems.

On a VA examination in December 1996, the veteran complained 
of shortness of breath on exertion that was relieved by 
inhalers.  Additionally, he would wake up in the middle of 
the night with shortness of breath.  The impression was that 
there was a mild obstructive airway disease.  A chest x-ray 
showed that chronic changes were seen in the lungs.  No 
active or recent lung process was seen.  A pulmonary function 
test showed normal spirometry, normal lung volumes, normal 
diffusion capacity, and normal arterial blood gases.  The 
diagnoses included chronic obstructive pulmonary disease and 
bronchial asthma.

At the Board hearing in July 1997, the veteran testified that 
exercise or humid or cold weather would cause shortness of 
breath, if he did not take his medication.  Additionally, 
normal physical stress and strain of family life affected the 
asthma condition.  The veteran stated that he only used his 
inhalers when he thought he would have an asthma attack.  He 
reported that he used the inhaler three to four times a week.  
Prior to the inhalers he used an over the counter medication.

In May 1997, the veteran was seen with complaints of sinus 
congestion.  On examination, the lungs were clear.  In 
January 1998, the veteran was hospitalized for pneumonia.  A 
subsequent VA outpatient record from February 1998 shows that 
on examination, the lungs were clear.  A chest x-ray was 
negative, except for scarring in the left upper lobe.  In 
April 1998, the veteran was seen for follow up for pneumonia.  
It was noted that he had had an asthma attack.

On a VA respiratory examination in March 1999, the had a 
productive cough, and was acutely infected.  He reported 
asthmatic attacks a few times a week and exacerbations that 
occurred spontaneously and without pattern.  He stated that 
if he used his inhalers, he was able to exert himself.  
During the course of a month, he would use his inhalers 
several times per week.  However, he had not gone to the 
emergency room due to his asthma for the past several years.  
On examination, the chest was clear to auscultation 
bilaterally and the chest x-ray was normal.  The assessment 
included hyperactive airways disease and acute bronchitis.  A 
VA pulmonary function test from April 1999 showed mild 
obstructive airway disease.  

Additional evidence of record consists of VA outpatient 
treatment records dated from May 2000 to May 2001, which 
primarily show treatment for psychiatric and orthopedic 
problems.

In this case, the veteran has not identified any factors 
which may be considered to be an exceptional or unusual a 
disability picture so as to warrant the assignment of a 
higher evaluation on an extraschedular basis, and the Board 
has been similarly unsuccessful.  The asthma alone is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned schedular 
rating).  In this regard, the veteran is service-connected 
for PTSD, which has a significant impact on his industrial 
capacity and which was the major factor in a VA decision to 
award him a total disability rating based on individual 
unemployability due to service-connected disability effective 
December 1996.

Further, it has not been shown that the asthma has caused 
frequent incapacitation or hospitalization.  It seems 
somewhat controlled with medication, and as noted, was not a 
significant factor in the award of the total rating.  In the 
absence of evidence that the veteran's service-connected 
asthma alone has negatively impacted or compromised the 
continuity of his employment, the Board must conclude that 
more interference than contemplated by the current 30 percent 
schedular rating simply is not shown.  Moreover, as noted, 
the asthma has not required frequent periods of 
hospitalization; rather, it appears that he received only 
periodic outpatient treatment.  

There is no showing that his asthma has otherwise rendered 
inadequate the application of the regular schedular 
standards.  The Board notes that the percentage ratings under 
the Schedule are themselves representative of the average 
impairment in earning "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the schedule and provided for in the schedular evaluation 
currently assigned to the veteran's disability.  Moreover, 
although the veteran's service-connected asthma may well 
cause some impairment in his daily activities and prevent him 
from working in a job that is physically demanding, there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for asthma.  The evidence of record does not show 
any factor which takes the veteran outside of the norm, or 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
asthma based on an extraschedular basis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



